Case 1:19-cr-00059-LO Document 179 Filed 01/28/21 Page 1 of 2 PageID# 1461




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division



UNITED STATES OF AMERICA


              V.                                    No. I:19cr59


DANIEL EVERETTE HALE



                              CONSENT PROTECTIVE ORDER
                   REGARDING SENSITIVE SECURITY INFORMATION


       WHEREAS,the document identified in the Superseding Indictment as Document T

contains Sensitive Security Information ("SSI")) as defined in 49 C.F.R. Part 1520;

       WHEREAS,there is no allegation that Document T ever was published in the media;

       WHEREAS,the SSI contained in Document T must be protected from public disclosure

in accordance with 49 C.F.R. Part 1520; and

       WHEREAS,the United States has moved for an order to protect SSI and represents that

counsel for the defense does not oppose entry ofthis Order;

       NOW,THEREFORE,IT IS HEREBY ORDERED,ADJUDGED,AND DECREED

THAT:


       1. Pursuant to 49 C.F.R. Part 1520, the parties may refer at trial to Document T and its

subject matter in general terms, but no party may mention in open Court any specific information

contained in Document T, whether that information appears in the document itself, or in any

exhibit containing any part of Document T.

       2. Document T may be shown to the Jury, but will not be displayed on any monitor for

the public.
Case 1:19-cr-00059-LO Document 179 Filed 01/28/21 Page 2 of 2 PageID# 1462
